Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 11, 2022

The Court of Appeals hereby passes the following order:

A23A0013. PEACHTREE TALLULAH, LLC v. SNAPFINGER PROPERTIES
    OF MARIETTA, LLC.

      Following the voluntary dismissal of all claims and counterclaims in this civil
case, the defendant, Peachtree Tallulah, LLC, filed a motion for attorney fees
pursuant to OCGA § 9-15-14. The trial court denied the motion, and Peachtree
Tallulah filed this direct appeal. We, however, lack jurisdiction.
       “[A]n application for [a discretionary] appeal is required when ‘the underlying
subject matter’ of the appeal is listed in OCGA § 5-6-35 (a)[.]” Avren v. Garten, 289
Ga. 186, 192 (7) (710 SE2d 130) (2011). The underlying subject matter of this appeal
— the award of attorney fees pursuant to OCGA § 9-15-14 — is listed in OCGA §
5-6-35(a) (10). See also Swanson v. Swanson, 216 Ga. App. 406, 406 (454 SE2d 529)
(1995) (on motion for reconsideration) (OCGA § 5-6-35(a) (10) requires a party
seeking to appeal the denial of its motion for attorney fees under OCGA § 9-15-14
to file an application for a discretionary appeal). Peachtree Tallulah, therefore, was
required to follow the discretionary appeal procedure, and its failure to do so deprives
us of jurisdiction. Capricorn Systems v. Godavarthy, 253 Ga. App. 840, 841 (560
SE2d 730) (2002). Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/11/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.